DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 15-41.  Claims 1-14 are pending.

3.	Applicant's July 13, 2022 REMARKS are convincing regarding the previous rejection.  Thus, this rejection is withdrawn.

Priority
4.	No priority under 37 CFR 1.55 has been asserted by Applicant.	

Drawings
5.	Applicant’s drawings submitted August 29, 2019 are acceptable.

Claim Rejections - 35 USC § 101, 112
6.	No rejection under 35 U.S.C. 101 or 112(b) or 35 U.S.C. 112 (pre-AIA ) is warranted.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al., US 10,572,946.
Bowles discloses in Figures 1-6 and related text, one or more processors and servers, e.g. Figs. 3, 5, a mobile electronic device, e.g. 250,  a self-service kiosk, e.g. 100, remote servers, e.g. 404, Fig. 4, to purchase items, via a transaction, e.g. 320, 322, a unique identifier, e.g. cols. 2-3, lines 58-8, visual analysis, e.g. 306 to see if there are cracks associated with the device, for the purchase that are determinative with regards to the unique identifier, using a computer readable memory, e.g. col. 7, lines 20-55, having computer-readable instructions stored therein, to help determine a price to be offered to a consumer, e.g. 101, that may include an inspection area, e.g. cols. 4-6, lines 51-40, that may include a visual inspection, e.g. cols. 6-7, lines 41-.
Bowles does not specifically disclose the exact term characteristic information along with the electronic device.  However, Bowles does disclose characteristic attributes, e.g. unique identifier.  It is noted the such information associated with each electronic device may be deemed characteristic information.
To have provided characteristic information for the electronic device of Bowles would have been obvious to one of ordinary skill in the art in view of this common knowledge that each electronic device possesses characteristic attributes.  The motivation for doing such would be to implement one or more basic descriptive terms for those desiring to purchase an item within a price range.

9.	Further pertinent references of interest are noted on the attached PTO-892.

10.	Applicant’s Information Disclosure Statement (IDS) submitted July 28, 2022 has been reviewed.  Note the attached PTO-892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789